The opinion of the Court was afterwards drawn up by
Weston C. J.
Until tire statute of 1835, c. 178, actions originally commenced before a Justice of the Peace, could not be brought into this Court, in a summary way upon exceptions, and that statute was made applicable only to actions thereafter to be commenced. As this suit was instituted prior to the passage of that act, we cannot sustain jurisdiction in the mode now attempted. Witham, v. Pray, 2 Greenl. 198. The case is accordingly dismissed.

NOTE.
The chapters are numbered alike in the editions of the statutes published by order of the State, and by Glazier, Masters ty Smith, until the close of the year, 1831, chapter 522, when a new series is commenced in the former, and the old one continued in the latter. Those therefore, who use the edition of G. M. S., will readily find the chapter in the State edition after 1831, by subtracting 522 from the whole number.